DETAILED ACTION
Notice to Applicant
In the amendment dated 6/7/2022, the following has occurred: Claims 1, 5, 21, and 25 have been amended; Claims 29-30 have been added.
Claims 1-30 are pending; claims 11-20 remain withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mauricio Uribe on 6/21/2022.

Claims 1 and 21 of the application have been amended as follows: 
1.	(Currently amended) A battery comprising:
a can;
a jelly roll contained in the can;
a top insulator contained in the can adjacent to and above the jelly roll; and
a battery cap welded to an inner surface of the can adjacent to and above the top insulator, the battery cap comprising:
an outer conductive ring;
an insulator ring;
a conductive top plate having an opening in a central portion thereof, wherein the outer conductive ring, the insulator ring, and the conductive top plate are crimped together, and wherein the central portion is configured to receive a fill material [[is]] injected through the opening;
a conductive rupture plate electrically connected to the conductive top plate; and
a cathode electrically connected to the conductive rupture plate and extending into the jelly roll.

21.	(Currently amended) A battery comprising:
a can;
a jelly roll contained in the can;
a top insulator contained in the can adjacent to and above the jelly roll; and
a battery cap welded to an inner surface of the can adjacent to and above the top insulator, the battery cap comprising:
an outer conductive ring;
an insulator ring;
a conductive top plate having an opening in a central portion thereof, wherein the outer conductive ring, the insulator ring, and the conductive top plate are crimped together;
a conductive rupture plate having an opening in a central portion thereof, wherein the conductive rupture plate is electrically connected to the conductive top plate;
a cover including a top portion and a plug portion, wherein the plug portion of the cover is configured to receive a fill material 
a cathode electrically connected to the conductive rupture plate and extending into the jelly roll.



Allowable Subject Matter
This application is in condition for allowance except for the presence of claims 11-20 directed to a method non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
The following is an examiner’s statement of reasons for allowance: the independent claims have been amended to indicate that the middle “plug portion” or “opening in a central portion” of the conductive top plate is configured to receive an electrolyte fill material injected through the opening. The closest prior art, previously cited Kim (US 2013/0216870), does not teach such a central opening. Miyahisa (US 2005/017878) was previously cited for teaching a conducting top plate with a notch in the central portion thereof, but as Applicant argues in the Remarks submitted 6/7/2022 it does not teach a hole or opening configured for injecting electrolyte, instead teaching a rupture plate for electrical safety. The prior art teaches electrolyte fill holes to the periphery of a cylindrical or prismatic cell, but does not the claimed combination of features with a conductive top plate having a fill hole in the central portion thereof. Nor would it have been obvious to one of ordinary skill in the art based on the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723